USCA4 Appeal: 22-1657      Doc: 5          Filed: 09/22/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1657


        In re: DAVID HILL,

                             Petitioner.



                                  On Petition for Writ of Mandamus.
                          (1:21-cv-00112-CMH-TCB; 1:01-cr-00191-CMH-1)


        Submitted: July 26, 2022                                    Decided: September 22, 2022


        Before MOTZ, AGEE, and DIAZ, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        David Hill, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1657         Doc: 5      Filed: 09/22/2022      Pg: 2 of 2




        PER CURIAM:

               In this petition for a writ of mandamus, David Hill, a federal inmate, seeks an order

        from this court compelling the district court to accept and consider the postjudgment

        motions he attempted to file after the court imposed a prefiling injunction on Hill. See Hill

        v. McNulty, No. 1:21-cv-00112-CMH-TCB (E.D. Va., PACER No. 61). “[M]andamus is

        a drastic remedy that must be reserved for extraordinary situations.” In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks omitted). We may afford

        a petitioner mandamus relief “only when (1) petitioner has no other adequate means to

        attain the relief he desires; (2) petitioner has shown a clear and indisputable right to the

        requested relief; and (3) the court deems the writ appropriate under the circumstances.” Id.

        (cleaned up).

               Upon review of Hill’s petition and the relevant materials, we conclude that Hill has

        not shown that he is entitled to mandamus relief. * Accordingly, we deny the petition for a

        writ of mandamus. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               PETITION DENIED




               *
                  We observe that in Appeal No. 22-6223, United States v. Hill, we have vacated the
        district court’s order imposing what is essentially the same prefiling injunction underlying
        the instant mandamus petition, see United States v. Hill, No. 1:01-cr-00191-CMH-1 (E.D.
        Va., PACER No. 435), and remanded that matter to the district court for further
        proceedings related to the prefiling injunction.

                                                     2